 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths,Forgersand Helpers, Local204, AFL-CIOandHoniron,Division ofWardFoods,Inc. and ILWU Local 142, Party to theDispute. Case 37-CD-13Il.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that theBoilermakers and the ILWU are labor organizationswithin the meaning of Section 2(5) of the Act.April 25, 1969DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filed by HONIRON, Division ofWard Foods, Inc., herein the Employer, orHONIRON,allegingthatInternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths,ForgersandHelpers,Local204,AFL-CIO, herein the Boilermakers, or Respondent,violatedSection 8(b)(4)(D) of the Act. A dulyscheduledhearingwas held before Bernard T.Hopkins, Hearing Officer, on January 14, 15, 16,and 20, 1969. All parties appearing were affordedfullopportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing upon the issues. Thereafter, the Employer,theRespondent, and ILWU Local 142, hereinILWU, all filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF NONIRONThe parties stipulated that HONIRON, whichprior to November 1, 1968, was known as HonoluluIronWorks Company, is a New York corporationdoing business in the State of Hawaii. It has officesinHonolulu, Hilo,Wailuku, and Lihue, where it isengaged in the fabrication of steel products and themerchandising of building materials. During the pastcalendar year HONIRON received gross revenues inexcessof $500,000 and purchased and receiveddirectly from outside the State of Hawaii goodsvaluedinexcessof$50,000.We find thatHONIRON is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and itwilleffectuate the policies of the Act to assertjurisdiction herein.III.THE DISPUTEA. Background and Facts of the DisputeThe Employer has places of business at Honolulu,Oahu; Hilo, Hawaii;Wailuku,Maui; and Lihue,Kauai. The Honolulu and Hilo operations involvefabrication,fieldconstruction, and merchandising.Maui and Kauai have sales offices only. The fieldconstruction work on Maui and Kauai, as well asthat on Oahu, is performed by Honolulu branchemployees who are members of the Boilermakers.The dispute centers around the field operations ofthe Hilo branch.The Employer's Hilo branch contains three shops,one of which does machine work and the other twoareengaged in fabrication.These three shopscomprise themanufacturing division.The fieldconstruction work is done by the employees of themanufacturing division and involves, intermittently,approximately 40 of the 84 employees at the Hilobranch.Much of the field work stemming fromHilo'sfabricationoperations isdone by thepurchaser of the fabricated material and only asmallpercentage isperformedbytheHiloemployees. The Honolulu branch may be awarded acontractfor the fabrication of material to beinstalled on the Island of Hawaii. Often, in such asituation, the Honolulu employees will perform thefield work if it is to be done by the Employer.The Honolulu and Hilo branches operate, to somedegree, autonomously, and have, on occasion, bidagainst each other. However, some jobs have beenfabricated by Hilo with the field work, on the Islandof Hawaii, being performed by Honolulu employees.These situations involved what was, in essence, jointbidding, in that the Hilo branch sought an estimateon the field work from Honolulu before submittinga bid on the entire job. The aforenoted practice wasfollowedwhendirectedbytheEmployer'sheadquarters in Honolulu. Nevertheless, in general,when material fabricated in the Hilo shops involvedfieldwork by the Employer on the Island of Hawaii,thiswork has been performed by the Hilo branchemployees.Except for a period of a few years, the ILWU hasrepresented the Hilo branch employees since 1946.Similarly, the Boilermakers have represented theHonolulu branch and its predecessor over a longperiod of time.The Boilermaker's current contract states that:This agreement shall apply exclusively in theStateofHawaii and within such area thisagreement shall apply to all of contractor's fieldconstructionwork(includingconstruction,175 NLRB No. 96 INTERNATIONALBROTHERHOOD OF BOILERMAKERSerection,rigging,fieldfabrication,aswell asloadingandunloadingofcontractor-ownedmaterial, assembling, dismantling, and repairingperformed in the field) coming under thejurisdiction of the union.The above agreement was renegotiated in 1966and no mention of the Hilo branch was made duringthe negotiations.In July 1968, Boilermaker's business agent JackCopess observed Hilo branch employees doing fieldwork at the Honokaa Plantation on the Island ofHawaii. Copess protested the work assignment tothe Employer's field superintendent in Honolulu andsubsequently telephoned the Employer's president.On September 26, 1968, Copess wrote to thepresident,formallynotifyinghim that he wasdemanding assignment of the work at HonokaaSugar Company for the Boilermakers. On October28,1968,Copess again wrote the Employer'spresident.On this occasion he protested, under theprovisionof the Boilermakers' contract quotedabove, the assignment of field work at the KilaueaMilitary Camp (herein KMC) to employees of theHilo branch. Copess demanded assignment of thework to the Boilermakers.At a conference with the Employer in September,Copess claimed that the Employer was not abidingby the provisions of the Boilermakers contract andstated that he wanted the field work which wascurrently being performed by the Hilo employees onthe Island of Hawaii assigned to his men. When theEmployer declined, Copess replied that he couldeither take legal action or establish a picket line.Copess added that if he chose the picket line hewould picket at Honolulu as well as at Hilo.On November 14, a one-man picket line appearedat the entrance of KMC. The sign, in substance,alleged that the Hilo branch was an unfair employerpaying substandard wages. The ILWU did nothonor the picket line and there was no workstoppage.On November 21, six or seven picketsappeared at the Employer's Honolulu plant carryingsigns containing substantially similar information tothe sign at KMC. Approximately 50 employeesrefusedtocrossthepicket line.The picketreappeared at KMC on November 22. Again, nowork stoppage resulted at KMC.B. The Work in DisputeThe dispute concerns the field work of theEmployer performed on the Island of Hawaii,includinginstallation,erection,modification,relocation,servicing,and repair of evaporators,processvessels,steelliquidstoragetanks,condensers,steamboilers,andothersteelequipment,andappurtenancesthereto.Moredefinitively, the work in dispute can be described asall field construction work within the scope definedabove which is assigned to and performed by the613Hilo branch of the Employer, pursuant to contractsawarded to the Hilo branch.C. The Contentionsof thePartiesThe Boilermakers contends that the section of itscontract quoted above provides that it should beawarded the work in dispute.The ILWU claims that its certification, whichincludesmechanics unattached to any of the Hiloshopsaswellasvariouscategoriesof shopemployees, and its contract, which provides,interalia,a wage differential for field work, demonstratethat it is entitled to the disputed work. The ILWUfurther contends that the Employer's past practiceof awarding the disputed work to Hilo branchemployees when Hilo received the entire contractshould not be altered.The Employer, in substance, agrees with thecontentions of the ILWU. It also claims that theHiloandHonolulubranchesareoperatedautonomously and that, for reasons of efficiency andeconomy, it should be allowed to continue its pastpractice of assigning to the Hilo employees all fieldwork for which the Hilo branch has been awardedthe contract.D. Applicability of the StatuteBeforetheBoardmayproceedwithadetermination of dispute pursuant to Section 10(k)of the Act,itmust be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated.In this case,as is set forth more fully above, theassignment of disputed work was made to theILWU. Afterseveral protests regarding the workassignments,picket lineswere established.Onepicket line resulted in a work stoppage.On the basis of the entire record,we find there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeis properly before the Board for determination.'E. The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to all relevant factors.The following factors are relevant in making adetermination of the dispute before us:The Boilermakers claims that its picket lines were established only toprotestsuspectedviolationsof federalwage standards provisionsestablished under the Davis-BaconAct. Inview of its unsuccessful attemptsto secure the disputedwork, whichwerefollowed bythe picket lines, andthe uncontradicted testimony that Boilermakers'business agent Copesssuggested that the picket line was a course of actionby whichthe disputecould be resolved,we rindthat the Boilermakers claim is not substantiatedby the record. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Collective-bargaining agreementsAs discussed above, the Boilermakers'claim tothe disputed work is based primarily upon thejurisdictionalprovisionof its contract with theEmployer.WhiletheBoilermakers'contractarguably includes all field work qn the Island ofHawaii, it is equally clear that the ILWU contractalso contemplates the performance of field work onthe Island by employees of the Hilo branch.Therefore, the contracts involved tend to negateeach other. Accordingly, we do not consider therelevant collective bargaining agreements as a factorfavoring either union's claim to the disputed work.2.Company and industry practiceThe Employer has established a long-standingpractice of assigning all field work on the Island ofHawaii to Hilo branch employees when the Hilobranch has bid on, and been awarded the contract.Thus, except in some instances where the Honolulubranch has submitted a bid on the field workinvolved, all field work performed by the Employeron the Island of Hawaii relating to materialsfabricated by the Hilo branch employees has beendone by the Hilo employees.The Employer's competitors on the Island ofHawaii are represented by several different unionsincluding the Boilermakers,SteelWorkers, andOperatingEngineers.Thus,nodefinitiveareapractice with regard to assignment of the disputedwork is established by the record.We view the Employer's past practice of assigningthe disputed work to the Hilo branch employees asa factor favoring an award to the ILWU.3.Employer preferenceTheEmployerclearlypreferstocontinueassigningthe disputed work in the manner discussedabove. This expressed preference is another factor infavor of an award to the ILWU.4.CertificationThe ILWU is certified for a unit consisting of:All employees of the Hilo branch of the Companyemployed in the steel fabrication shop,machineshop,warehouse and storeroom janitors, truckdrivers, and mechanics unattached to any shop.. .with the normal exclusions.The ILWU is alsocertified for a unit of office clerical employees andsalesmen at the Hilo branch.This unit is notrelevant to this proceeding.The Boilermakershasno certifications.TheILWU certificationdescribedaboveincludes"mechanics unattached to any shop".The ILWUand the Employer contend that that classificationclearly contemplates employees who are assigned tofieldwork operations. It appears that all of theemployees who perform field work for the Hilobranch, are, in fact, primarily employed in one ofthe Hilo shops. Nevertheless, in view of the fact thatthe certification arguably encompasses field workand the fact that the Boilermakers has nocertifications, this factor tends to favor an award tothe ILWU.5.Relative skillsThe personnel represented by the Boilermakersand the ILWU are equally qualified to perform thework involved. Accordingly, the relative skills of theemployees involved are not a factor in favor ofeither union.6.Efficiency and economyThe Employerhas assignedthe work in dispute tothe ILWU for the better part of 20 years andprefers to continue to do so. The field constructionwork involved is not of sufficient volume to permitthe maintenance of a separate crew for that purpose.Currently, the Hilo branch employees who performfield work return to the shop when there is no fieldwork available.UndertheEmployer'spastpractices,Boilermakers have performed field work on theIsland of Hawaii when the materials involved werefabricated in itsHonolulu shop or when theHonolulu shop submitted a bid for the field work ona job fabricated by the Hilo shop. In situationswhere members of the Boilermakers perform fieldwork on the Island of Hawaii, transportation to theIslandofHawaii is often necessary. In manyinstances the Boilermakers members are hired onlyfor a specific job and they are terminated when thejob is completed.As the Hilo shop appears to be a well-integratedoperation, the factor of efficiency favorsassignmentof the disputed work to the ILWU. Furthermore, itappears that it costs the Employer less to utilize theILWU employees to perform the disputed workthan it would cost to use the Boilermakers.Accordingly, the factor of economy also tends tofavorassignment of the disputed work to theILWU.ConclusionsBased upon the entire record, and after fullconsiderationof all relevant factors, we concludethat the employees currently represented by theILWU are entitled to perform the work in dispute.The Board's policy has been to make an awardbroad enough to encompass the geographical area inwhichanemployerdoesbusiness(whereverjurisdictions of the competing unions coincide) incircumstances where there is an indication that the INTERNATIONALBROTHERHOOD OF BOILERMAKERS615dispute is likely to recur.'We believe that thecircumstanceshereinindicateareasonablelikelihood that this dispute will be repeated. TheBoilermakers'claim to the disputed work is basedprimarily upon the jurisdictional provision of itscontract with the Employer. Similarly, the ILWUcontends that its contractencompassesthe work indispute.We have pointed out that an arguable claimto the disputed work can be made under eithercontract,and both contracts continue in effect.Furthermore,Copess, the business agent of theBoilermakers,announced his intentionto challengethe Employer's assignmentof all the disputed workand through its contentions herein, the Boilermakersseeksan award of all the disputed field work on theIsland of Hawaii. Therefore, we shall broaden ourdetermination accordingly.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings, and the entire record in thiscase, the National Labor Relations Board makes thefollowing determination of dispute:1.Employees employed by HONIRON, DivisionofWard Foods, Inc., at its Hilo branch andcurrentlyrepresentedby ILWU Local 142 areentitled to perform the following work:All field work of HONIRON, Division of WardFoods, Inc. performed on the Island of Hawaii,includinginstallation,erection,modification,relocation, servicing and repair of evaporators,processvessels,steelliquidstoragetanks,condensers,steamboilersandothersteelequipment and appurtenances thereto, assigned toemployees at its Hilo, Hawaii branch pursuant tocontracts awarded the Hilo branch.2.InternationalBrotherhood of Boilermakers,IronShipBuilders,Blacksmiths,ForgersandHelpers, Local 204, AFL-CIO, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act,to force or require the Employer to assign the abovework to employees who are represented by theBoilermakers.3.Within 10 days from the date of this DecisionandDetermination of Dispute, the Boilermakersshall notify the Regional Director for Region 20, orthe Resident Attorney for Subregion 37, in writing,whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indisputetoemployeesrepresentedbytheBoilermakers rather than to employees representedby the ILWU.'Local Union No. 3 International Brotherhoodof ElectricalWorkers.AFL-CIO (Western ElectricCompany,Incorporated),141NLRB 888,897, fn.12;InternationalUnionof Operating Engineers,Local66,AFL-CIO (Frank D.Badoloto&Son),135 NLRB 1392, 1401.'International Brotherhood of Boilermakers,IronShipBuilders,Forgersand Helpers,Local 204, AFL-CIO(HawaiianDredging&ConstructionCo., Ltd.)160 NLRB1241, 1254-55.